Citation Nr: 18100049
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 09-20 418
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for headaches secondary to service-connected traumatic brain injury (TBI) is granted.  
FINDING OF FACT
The evidence is at least in equipoise as to whether the Veterans headache disability is secondary to his service-connected TBI.
CONCLUSION OF LAW
The criteria for service connection for a disability manifested by headaches, as secondary to service-connected TBI, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 1986 to July 1990, January 1991 to June 1991, and April 1998 to July 2004, to include service in Iraq and periods of Reserve and National Guard service.
In March 2015, the Veteran testified during a video conference hearing.  The Veterans Law Judge who conducted the March 2015 hearing is no longer available to decide the appeal.  In December 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearings is of record.
In June 2015 the Board of Veterans Appeals (Board) remanded the issue on appeal for additional development.  In an April 2016 decision, the Board denied the issue on appeal and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to set forth adequate reasons or bases regarding the adequacy of the December 2015 VA examination and the Boards assessment of the Veterans lay evidence.  In an October 2016 Order the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  The issue has now been returned to the Board for appellate review.
 
The Veteran contends that his headache disability is related to his service-connected TBI.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.
During the December 2017 Board hearing the Veteran and his spouse testified that he experienced headaches after service in 2004 and 2005 and that he treated his headaches with over the counter medication.  The Veteran testified that he has continued to have the same type of headaches since service.  VA treatment records document diagnoses of migraines as well as chronic daily headaches with muscle contraction and migrainous features.  Specifically, during a March 2009 VA consultation for headaches and memory problems the Veteran reported he had chronic headaches and had had memory problems since he returned from Iraq.  The treatment provider diagnosed chronic daily muscle contraction headaches.

The Veterans private treatment records reflect that the Veteran is treated for headache pain.  The Veteran reported a history of a head injury and that his headaches began around the time he was in Iraq.  The private treatment provider prescribed regular exercise, hydration, reviewed the Veterans imaging results with the Veteran and prescribed medication.  He reported that the Veterans TBI was the likely cause of his headaches.  See May 2015 Private Treament Records.
In December 2015 the Veteran underwent a VA examination to evaluate his headache disability.  The examiner reviewed the Veterans medical history and lay evidence for headaches.  During the examination the Veteran reported that his headaches began in 2003 in Iraq and have been continous since their onset.  He reported that he was exposed to two or three blasts in Iraq, the first blast occurred during an attack on his convoy.  He reported the blast occurred two vehicles ahead of his vehicle.  He reported he did not lose consciousness but he was unable to focus after the blast and he believed he had a headache after this first blast event.  He reported that the second and third blasts occurred while he was riding in a convoy.  He reported that after the second blast his ability to focus and respond was unaffected and after the third blast there was no loss of consciousness and he denied being dazed or confused.  
The VA examiner opined that the Veterans headache history was not corroborated by the evidence of record.  He explained that headaches were not documented until 2006 and that if the Veteran did have a blast exposure that caused his headaches, it would be expected that the headaches would have commenced within a short period of time (three months or less) after the blast exposure.  He opined that therefore it was less likely than not that if the Veteran did sustain a blast exposure that his current headaches were a result of the blast exposure.  He further explained that there are no objective findings of the Veterans symptoms of headache pain and that given that his symptoms did not commence until 2006, and since headaches related to his in-service injury would have begun by August 2003, it was less likely than not that these symptoms had their onset in service or are otherwise related to service. 
When asked to provide an addendum medical opinion as to whether the Veterans headaches were caused or aggravated by the service-connected TBI, the same VA examiner opined that the Veterans headache condition was at least as likely as not caused by an acute illness that occurred around January 2006 and, therefore, was less likely than not caused by or aggravated by his service-connected TBI.
The Board acknowledges that there is conflicting medical evidence regarding the cause of the Veterans headache disability.  As noted above, the December 2015 VA examiner explained that the headaches are not related to the in-service blast exposure as he would have expected headaches to commence within three months of the exposure.  He reported that there were no objective findings of the Veterans symptoms of headache pain.  However, the Board notes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has consistently reported that his headaches began after his blast exposure and have continued since service.  The Veterans wife also testified that the Veterans headaches started while he was in Iraq.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed.Cir.1996) (In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.).   Further, the Veterans private treatment provider reported that the Veterans TBI is likley the cause of his headaches.  


(CONTINUED ON NEXT PAGE)
Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veterans headache disability is caused by his service-connected TBI.  As such, service connection is warranted.  See 38 U.S.C. § 5107(b). 

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

